

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT


FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT,
dated as of October 30, 2020 (this “First Amendment”), by and among
Infrastructure and Energy Alternatives, Inc., as Holdings, IEA Intermediate
Holdco, LLC, as Intermediate Holdings, IEA Energy Services LLC, as the Borrower,
the Subsidiary Guarantors party hereto, Jefferies Finance LLC, as Administrative
Agent and as Collateral Agent, KeyBank National Association, as the Revolving
Agent, an Issuing Bank and a Revolving Lender, the other Revolving Lenders and
the financial institutions party hereto as incremental lenders (the “Incremental
Lenders”).


PRELIMINARY STATEMENTS


A.    Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the Administrative Agent, the Revolving Agent, the Collateral
Agent, the Issuing Banks and the Lenders party thereto are party to that certain
Credit and Guarantee Agreement, dated as of September 25, 2018 (as amended and
restated as of November 2, 2018, as amended and restated as of November 16,
2018, as amended and restated as of May 20, 2019 and as further amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”).


B.    The Borrower has requested, and the Revolving Agent, the Revolving Lenders
and the Incremental Lenders have agreed, to amend certain terms of the Credit
Agreement to (i) increase the aggregate principal amount of Revolving
Commitments by $25,000,000 (the “2020 Incremental Revolving Commitments”) and
(ii) make certain additional amendments to the Credit Agreement, in each case,
as provided in Section 2 hereof upon the terms and subject to the satisfaction
of the conditions set forth herein and effective as of the First Amendment
Effective Date (as defined below).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION 1.    Definitions. Capitalized terms not otherwise defined in this First
Amendment have the same meanings as specified in the Credit Agreement.


SECTION 2.    2020 Incremental Revolving Commitments.


(a)    Each Incremental Lender hereby severally agrees to provide a 2020
Incremental Revolving Commitment to the Borrower effective as of the First
Amendment Effective Date in the principal amount set forth opposite such
Incremental Lender’s name on the 2020 Incremental Revolving Commitment Schedule
(as defined below) and which, collectively, shall be a sum equal to an aggregate
principal amount of $25,000,000. On and after the First Amendment Effective
Date, the 2020 Incremental Revolving Commitments provided pursuant to this First
Amendment shall be added to (and thereupon constitute) “Initial Revolving
Commitments” and “Revolving Commitments” under the Credit Agreement for all
purposes therein and in the other Loan Documents and shall be subject to all of
the same terms and conditions set forth in the Credit Agreement with respect to
the Initial Revolving Commitments and Revolving Commitments (each as amended
hereby). The Incremental Lenders, the Borrower, the Administrative Agent, the
Collateral Agent, the Revolving Agent and the other Revolving Lenders agree that
the 2020 Incremental Revolving Commitments are (i) subject to the same terms as
the Initial Revolving Commitments, as amended by this First Amendment, (ii)
guaranteed by the Guarantors, and (iii) secured on an equal priority basis by
the same Collateral securing, in each case, the existing Revolving Commitments
under the Credit Agreement as in effect immediately prior the effectiveness of
this First Amendment.


(b)    Each Incremental Lender (i) agrees that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Revolving Agent or any other Revolving Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement (as
amended by this First



--------------------------------------------------------------------------------



Amendment), the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (ii) appoints and authorizes the
Administrative Agent, the Revolving Agent and the Collateral Agent to take such
actions as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement (as amended by this First Amendment), the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent, the Revolving Agent and
the Collateral Agent, respectively, by the terms thereof, together with such
powers as are incidental thereto; and (iii) agrees that it will be bound by the
provisions of the Credit Agreement (as amended by this First Amendment) and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement (as amended by this First Amendment) are required to be
performed by it as a Lender.


(c)    Upon the occurrence of the First Amendment Effective Date, (i) each
Lender with a Revolving Commitment under the Credit Agreement as in effect
immediately prior to the effectiveness of this First Amendment (each, an
“Existing Lender”) will automatically and without further action be deemed to
have assigned to each Incremental Lender in respect of the 2020 Incremental
Revolving Commitments, and each such Incremental Lender will automatically and
without further action be deemed to have assumed, a portion of such Existing
Lender’s participations under the Loan Documents in outstanding Swing Line Loans
and Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations under the Loan Documents in Swing Line Loans and
Letters of Credit held by such Incremental Lender in respect of its 2020
Incremental Revolving Commitments will equal the percentage of the aggregate
Revolving Commitments of all Lenders represented by such Incremental Lender’s
2020 Incremental Revolving Commitments (with such existing participation in such
Swing Line Loans and Letters of Credits by Existing Lenders to be assigned on a
pro rata basis to such Incremental Lenders determined on a Swing Line Loans and
Letter of Credit by Swing Line Loans and Letter of Credit basis) and (ii) if, on
such date, there are any Revolving Loans outstanding, each of the Existing
Lenders shall be deemed to assign to each of the Incremental Lenders, and each
of the Incremental Lenders shall purchase from each of the Existing Lenders, at
par, such interests in the Revolving Loans outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the percentage of the aggregate Revolving Loans held by each
Incremental Lender in respect of its 2020 Incremental Revolving Commitment will
equal the percentage of the aggregate Revolving Commitments of all Lenders
represented by such Incremental Lender’s 2020 Incremental Revolving Commitment
(with such assignments to be made on a pro rata basis to such Incremental
Lenders determined on a Revolving Loan by Revolving Loan basis) and, in
connection with the foregoing clauses (i) and (ii) the Existing Lenders and the
Incremental Lenders will make adjustments among themselves, and payments to each
other as needed, with respect to participations under the Loan Documents in
outstanding Swing Line Loans and Letters of Credit, outstanding Revolving Loans
and interest, commitment fees and other amounts paid or payable with respect
thereto as shall be necessary, in the opinion of the Revolving Agent, in order
to effect the foregoing; provided that regularly accruing interest and fees
through the Effective Date (as well as amounts owing to any Lender pursuant to
Sections 2.11, 2.12, 3.01, 4.04 and 11.06 of the Credit Agreement or similar
provisions pursuant to the other Loan Documents) shall be retained by the
respective Lenders to which such amounts were owing and shall not be subject to
the assignments sold and purchased as otherwise required hereby.


(d)    From and after the First Amendment Effective Date, each Incremental
Lender (i) shall be obligated to provide its 2020 Incremental Revolving
Commitments as provided in this First Amendment on the terms, and subject to the
conditions, set forth in the Credit Agreement (as amended nu this First
Amendment) and (ii) to the extent provided in this First Amendment, shall have
the rights and obligations of a Revolving Lender and a Lender under the Credit
Agreement (as amended by this First Amendment) and under the other applicable
Loan Documents.





--------------------------------------------------------------------------------





(e)    The Revolving Agent has prepared a schedule attached hereto as Annex I
(the “2020 Incremental Revolving Commitment Schedule”), which sets forth the
2020 Incremental Revolving Commitments of each of the Incremental Lenders. Each
Incremental Lender is a signatory to this First Amendment and shall constitute a
Lender under, and as defined in, the Credit Agreement (as amended by this First
Amendment).


SECTION 3.    Amendments to the Credit Agreement.    Subject to the satisfaction
(or waiver) of the conditions set forth in Section 5 hereof, on and as of the
First Amendment Effective Date:


(a)    The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:


(i)    deleting clause (c) appearing therein in its entirety and inserting the
following in lieu thereof:


“with respect to Revolving Loans or Swing Line Loans, (i) prior to the First
Amendment Effective Date, a percentage per annum equal to (x) for LIBOR Loans,
4.25% and (y) for Base Rate Loans, 3.25%, (ii) on and after the First Amendment
Effective Date and until delivery of the financial statements for the Fiscal
Quarter ending December 31, 2020 pursuant to Section 7.01(b), a percentage per
annum equal to (x) for LIBOR Loans, 2.75% and (y) for Base Rate Loans, 1.75% and
(iii) thereafter, for any day, the applicable percentage per annum set forth
below, as determined by reference to the First Lien Net Leverage Ratio as of the
last day of the most recently ended consecutive four Fiscal Quarter period, as
set forth in the most recent Compliance Certificate delivered pursuant to
Section 7.02(b):



Pricing LevelFirst Lien Net Leverage RatioLIBOR LoansBase Rate Loans1Less than
1.00:1.002.50%1.50%2Less than 2.00:1.00 but greater than or equal to
1.00:1.002.75%1.75%3Less than 3.00:1.00 but greater than or equal to
2.00:1.003.00%2.00%4Less than 3.50:1.00 but greater than or equal to
3.00:1.003.25%2.25%5Greater than or equal to 3.50:1.003.50%2.50%



”


(ii)    adding the following after the last sentence appearing therein:


“Any increase or decrease in the Applicable Margin resulting from a change in
the First Lien Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that at the option of
the Required Revolving Lenders, “Pricing Level 5”, in respect of the Revolving
Loans or Swing Line Loans shall apply without regard to the First Lien Leverage
Ratio (I) at any time after the date on which any annual or quarterly financial
statement was required to have been delivered pursuant to Section 7.01(a) or
Section 7.01(b) but was not delivered (or the Compliance Certificate related to
such financial statement was required to have been delivered pursuant to Section
7.02(b) but was not delivered), commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the date on which such financial statement is delivered
(or, if such day is a later date, the first Business Day immediately following
the date on which such Compliance Certificate related to such financial
statement is delivered) or (II) at all times if an Event of Default shall have
occurred and be continuing.”



--------------------------------------------------------------------------------



(b)    The definition of “Initial Revolving Commitment” set forth in Section
1.01 of the Credit Agreement is hereby amended by deleting the last sentence
appearing therein and inserting “The aggregate amount of the Initial Revolving
Commitments as of the First Amendment Effective Date is $75,000,000” in lieu
thereof;


(c)    The definition of “LIBOR Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the proviso appearing in sub-clause (b)
appearing therein and inserting “provided that, (i) with respect to Term Loans,
to the extent the LIBOR Rate would be less than zero, the LIBOR Rate shall be
deemed to be zero and (ii) with respect to Revolving Loans or Swing Line Loans,
to the extent the LIBOR Rate would be less than 0.50%, the LIBOR Rate shall be
deemed to be 0.50%” in lieu thereof;


(d)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:


“First Amendment” shall mean that certain First Amendment to Third Amended and
Restated Credit and Guarantee Agreement, dated as of October 30, 2020, by and
among Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the Administrative Agent, the Collateral Agent, the Revolving
Agent and the Revolving Lenders.


“First Amendment Effective Date” shall mean the “First Amendment Effective Date”
as set forth in the First Amendment.


“Unused Commitment Fee Rate” shall mean, for any relevant date, (i) prior to the
First Amendment Effective Date, 0.50% per annum, (ii) on and after the First
Amendment Effective Date and until delivery of the financial statements for the
Fiscal Quarter ending December 31, 2020 pursuant to Section 7.01(b) 0.40% per
annum, and (iii) thereafter, the applicable percentage per annum set forth
below, as determined by reference to the First Lien Net Leverage Ratio as of the
last day of the most recently ended consecutive four Fiscal Quarter period, as
set forth in the most recent Compliance Certificate delivered pursuant to
Section 7.02(b):



Unused Commitment Fee RatePricing LevelSenior Secured Net Leverage
RatioApplicable Unused Commitment Fee Rate1Less than 1.00:1.000.35%2Less than
2.00:1.00 but greater than or equal to 1.00:1.000.40%3Less than 3.00:1.00 but
greater than or equal to 2.00:1.000.45%4Less than 3.50:1.00 but greater than or
equal to 3.00:1.000.50%





Any increase or decrease in the Unused Commitment Fee Rate resulting from a
change in the First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date the applicable Compliance
Certificate is delivered pursuant to Section 7.02(b); provided, however, that at
the option of the Required Revolving Lenders, “Pricing Level 4” shall apply
without regard to the First Lien Net Leverage Ratio (x) at any time after the
date on which any annual or quarterly financial statement was required to have
been delivered pursuant to Section 7.01(a) or Section 7.01(b) but was not
delivered (or the Compliance Certificate related to such financial statement was
required to have been delivered pursuant to Section 7.02(b) but was not
delivered), commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
on which such financial statement is delivered (or, if such day is a later date,
the first Business Day immediately following the date on which such Compliance
Certificate related to such financial statement is delivered) and indicates that
“Pricing Level 1”, “Pricing Level 2” or “Pricing Level 3” shall apply or (y) at
all times if an Event of Default shall have occurred and be continuing.”



--------------------------------------------------------------------------------



(e)    Section 3.01 of the Credit Agreement is hereby amended by deleting clause
(e) appearing therein in its entirety and inserting the following in lieu
thereof:


“The Borrower shall pay to the Revolving Agent a fee (the “Unused Commitment
Fee”) for the account of     each Revolving Lender (excluding any Defaulting
Lender) in an amount equal to the Unused Commitment Fee Rate
            multiplied by the actual daily amount by which the aggregate
Revolving Commitments of all Revolving Lenders exceeds the Revolving Exposure of
all Revolving Lenders, subject to adjustment pursuant to Section 2.14. The
Unused Commitment Fee shall accrue at all times during the applicable Revolving
Availability Period, including at any time during which one or more of the
conditions in Article VI is not met, and shall be due and payable in arrears (i)
on the last Business Day of each Fiscal Quarter of the Borrower during the
applicable Revolving Availability Period, commencing on the first such date to
occur after the Original Closing Date, and (ii) on the last day of the
applicable Revolving Availability Period.”


(f)    Section 3.01(f) of the Credit Agreement is hereby amended by deleting the
text “in clause (b)(ii) of the definition of “Applicable Margin”” appearing
therein and inserting “for LIBOR Loans in clause (c) of the definition of
“Applicable Margin”” in lieu thereof.


(g)    The portion of Schedule II to the Credit Agreement setting forth the
Initial Revolving Commitments of each Revolving Lender is hereby amended and
restated in its entirety as set forth in Annex II hereto.


SECTION 4.    Representations and Warranties. As of the First Amendment
Effective Date, each Loan Party hereby jointly and severally represents and
warrants:


(a)    as of the First Amendment Effective Date and after giving effect to the
entry of this First Amendment and the 2020 Incremental Revolving Commitments, no
Default or Event of Default shall have occurred and be continuing; and


(b)    after giving effect to the entry of this First Amendment and the 2020
Incremental Revolving Commitments, each of the representations and warranties
made by any Loan Party set forth in Article V of the Credit Agreement or in any
other Loan Documents shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the First Amendment Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly related to an earlier date in which case such representation and
warranties shall be true and correct in all material respects as of such earlier
date.


SECTION 5.    Conditions to Effectiveness of this First Amendment. This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (or waived by the Revolving Agent) (such date, the “First
Amendment Effective Date”):


(a)    the Revolving Agent shall have received this First Amendment, executed
and delivered by Holdings, Intermediate Holdings, the Borrower, each Subsidiary
Guarantor, the Administrative Agent, the Revolving Agent, the Collateral Agent,
the Revolving Lenders and the Incremental Lenders;


(b)    the Administrative Agent shall have received a certificate of each Loan
Party, dated the First Amendment Effective Date signed by the Secretary or any
Assistant Secretary of such Loan Party and attested to by an Authorized Officer
of such Loan Party, with the following insertions and attachments: (i) certified
organizational authorizations, incumbency certifications, the certificate of
incorporation or other similar organizational document of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and bylaws or other similar organizational document of each Loan
Party certified as being in full force and effect on the First Amendment
Effective Date (or a certification that there has been no amendment to such
documents since the Original Closing Date), (ii) resolutions of the board of
directors or similar governing body of each Loan Party approving, authorizing
and ratifying the execution, delivery and performance of this First Amendment,
the Credit Agreement and the other Loan Documents to which it is a party,
certified as of the First Amendment Effective Date



--------------------------------------------------------------------------------



as being in full force and effect without modification or amendment; and (iii) a
good standing certificate dated as of a recent date for each Loan Party from its
jurisdiction of organization;


(c)    after giving effect to the entry of this First Amendment on the First
Amendment Effective Date and the 2020 Incremental Revolving Commitments, no
Event of Default shall have occurred and be continuing on the First Amendment
Effective Date;


(d)    the First Lien Net Leverage Ratio after giving effect to the entry of
this First Amendment on the First Amendment Effective and the 2020 Incremental
Revolving Commitments, calculated on a Pro Forma Basis as of the most recently
completed Measurement Period assuming that the Revolving Facility is fully drawn
and the proceeds of the Incremental Revolving Commitments are not included as
Net Cash for the purposes of such calculation, is no greater than 2.67:1.00;


(e)    the Administrative Agent shall have received a customary certificate
dated the First Amendment Effective Date and signed on behalf of the Borrower by
the chairman of the board, the chief executive officer, the president, the
treasurer, the chief financial officer or any vice president of the Borrower,
certifying on behalf of the Borrower that (i) the conditions set forth in
clauses (c) and (d) of this Section 5 have been satisfied or waived on such date
(other than any certification that any such conditions have been satisfied or
waived to the extent subject to the satisfaction of the Revolving Agent) and
(ii) each of the representations and warranties made by any Loan Party set forth
in Section 4 of this First Amendment shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the First Amendment Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly related to an earlier date in which case such
representation and warranties shall be true and correct in all material respects
as of such earlier date;


(f)    the Revolving Agent shall have received a solvency certificate from the
chief financial officer or similar financial officer of the Borrower
substantially in the form of Exhibit J to the Credit Agreement, which certifies
that Holdings and its Restricted Subsidiaries, on a consolidated basis, are, and
immediately after giving effect to the entry of this First Amendment on the
First Amendment Effective Date and the incurrence of the 2020 Incremental
Revolving Commitments, will be, Solvent;


(g)    the Revolving Agent shall have received at least three (3) Business Days
prior to the First Amendment Effective Date (or such shorter period agreed to by
the Revolving Agent in its sole discretion) (i) all documentation and other
information about the Loan Parties reasonably requested by it in writing at
least five (5) calendar days prior to the First Amendment Effective Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and (ii) a certificate
regarding beneficial ownership as required by 31 C.F.R. § 1010.230 with respect
to the Borrower which certification shall be substantially similar in form and
substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and Securities Industry and Financial Markets Association;
and


(h)    all fees and expenses due and payable on or prior to the date hereof
under the Credit Agreement or any other Loan Document, including reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid on or prior to the date hereof by the Borrower under the Credit Agreement
or any other Loan Document or engagement letter, shall have been paid.


SECTION 6.    Reaffirmation; Reference to and Effect on the Credit Agreement.


(a)    This First Amendment shall amend the requirements of the Credit Agreement
as set forth herein, with the parties hereby agreeing that there is no novation
of the Credit Agreement and from and after the effectiveness of this First
Amendment, the rights and obligations of the parties under the Credit Agreement
shall be subsumed and governed by the Credit Agreement (as amended by this First
Amendment). From and after the effectiveness of this First Amendment, the
“Obligations” and “Secured Obligations” under, and each as defined in,



--------------------------------------------------------------------------------



the Credit Agreement shall continue as Obligations and Secured Obligations under
the Credit Agreement (as amended by this First Amendment).


(b)    Each Loan Party that is party hereto hereby acknowledges that it has
reviewed the terms and provisions of this First Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this First Amendment.
Each Loan Party that is party hereto acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this First Amendment.


(c)    On and after the effectiveness of this First Amendment, (i) each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
text of like import refers to the Credit Agreement (as amended by this First
Amendment) and (ii) this First Amendment shall for all purposes constitute a
“Loan Document” under and as defined in the Credit Agreement and the other Loan
Documents.


SECTION 7.    Loan Party Reaffirmation and Consent.


(a)    Each Loan Party party hereto hereby consents to the terms and conditions
of this First Amendment.


(b)    Each Loan Party hereby acknowledges and agrees that, after giving effect
to this First Amendment, all of its respective obligations and liabilities under
the Loan Documents to which it is a party, as such obligations and liabilities
have been amended by this First Amendment, are reaffirmed, and remain in full
force and effect.


(c)    After giving effect to this First Amendment, each Loan Party reaffirms
each Lien granted by it to the Collateral Agent for the benefit of the Secured
Creditors under each of the Security Documents to which it is a party, which
Liens shall continue in full force and effect during the term of the Credit
Agreement (as amended by this First Amendment), and shall continue to secure the
Secured Obligations (after giving effect to this First Amendment), in each case,
on and subject to the terms and conditions set forth in the Credit Agreement (as
amended by this First Amendment), and the other Loan Documents.


SECTION 8.    Execution in Counterparts. This First Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent. Delivery of an executed counterpart by
facsimile or electronic transmission shall be as effective as delivery of an
original executed counterpart. The words “execution”, “execute”, “signed”,
“signature”, and words of like import in or related to any document to be signed
in connection with this First Amendment shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by us, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


SECTION 9.    Successors. The terms of this First Amendment shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.


SECTION 10.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Section 12.08 of the Credit Agreement is
incorporated herein by reference, mutatis mutandis.





--------------------------------------------------------------------------------



SECTION 11.    Post-Closing Covenant. No later than five (5) Business Days after
the First Amendment Effective Date (or such later date as the Revolving Agent
may reasonably agree), the Revolving Agent shall have received a legal opinion
of (i) Jones Walker LLP, special counsel to the Loan Parties in New York and
Delaware, (ii) Foley & Lardner LLP, local counsel in California, Illinois, and
Wisconsin, (iii) Snell & Wilmer L.L.P., local counsel in Colorado, (iv) Ice
Miller L.L.P, local counsel in Indiana, (v) Shumaker, Loop & Kendrick, LLP,
local counsel in Michigan and North Carolina, and (vi) Albright, Stoddard,
Warnick & Albright, P.C., local counsel in Nevada, which opinion, in each case,
shall be addressed to the Revolving Agent and the Revolving Lenders and in form
and substance reasonably satisfactory to the Revolving Agent.


[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


HOLDINGS:    


INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.,
a Delaware limited liability company




By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer & Treasurer


INTERMEDIATE HOLDINGS:    


IEA INTERMEDIATE HOLDCO, LLC,
a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer & Treasurer


BORROWER:    


IEA ENERGY SERVICES LLC,
a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer & Treasurer


SUBSIDIARY GUARANTORS:    


IEA CONSTRUCTORS, LLC, a Wisconsin limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


IEA ENGINEERING LLC, a Michigan limited liability company


By: /s/ Alan M. Downes
Name: Alan M Downes
Title: President, Treasurer, & Secretary





















--------------------------------------------------------------------------------



IEA ENGINEERING NORTH CAROLINA, LLC, a North Carolina limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


WHITE CONSTRUCTION, LLC, an Indiana limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


WHITE CONSTRUCTION ENERGY SERVICES, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


BIANCHI ELECTRIC, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


IEA EQUIPMENT MANAGEMENT, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President & Chief Financial Officer


IEA MANAGEMENT SERVICES, INC., a Delaware corporation


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer & Treasurer


CONSOLIDATED CONSTRUCTION SOLUTIONS I LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer





--------------------------------------------------------------------------------





CONSOLIDATED CONSTRUCTION SOLUTIONS II LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President & Treasurer


MEADOW VALLEY PARENT CORP., a Delaware corporation


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President & Treasurer


MEADOW VALLEY CORPORATION, a Nevada corporation


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President


WILLIAM CHARLES, INC., a Nevada corporation


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President


AMERICAN CIVIL CONSTRUCTORS LLC, a Colorado limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


AMERICAN CIVIL CONSTRUCTORS WEST COAST LLC, a California limited liability
company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


SAIIA HOLDINGS LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President & Treasurer


SAIIA CONSTRUCTION COMPANY LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Vice President & Treasurer





--------------------------------------------------------------------------------





IEA HOLDCO 1, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


JOHNSTON QUARRY HOLDINGS LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


EAST STATE STONE LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


PORTER’S STONE, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


BELVIDERE STONE, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


WILLIAM CHARLES CONSTRUCTION COMPANY, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


RAGNAR BENSON, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer





--------------------------------------------------------------------------------





ROCKFORD BLACKTOP CONSTRUCTION, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


JOHN’S STONE, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


PORTER BROTHERS, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


ILLINOIS CCDD OPERATING, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


ENVIRONMENTAL CONTRACTORS, LLC, an Illinois limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


FOREST CITY LOGISTICS, LLC, a Delaware limited liability company




By: /s/ Gil Melman
Name: Gil Melman    
Title: Vice President, General Counsel, Assistant Secretary


STRUCTORS, INC., an Illinois corporation


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer





--------------------------------------------------------------------------------





MULFORD STONE, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer


DPK, LLC, a Delaware limited liability company


By: /s/ Peter J. Moerbeek
Name: Peter Moerbeek
Title: Chief Financial Officer





--------------------------------------------------------------------------------






    KEYBANK NATIONAL ASSOCIATION, as the Revolving Agent, Issuing Bank, a
Revolving Lender and an Incremental Lender


By: /s/ Geoff Smith    
Name: Geoff Smith
Title: Senior Vice President








--------------------------------------------------------------------------------







    FIRST MERCHANTS BANK, as an Incremental Lender


By: /s/ Anthony Kaufman    
Name: Anthony Kaufman
Title: Vice President









--------------------------------------------------------------------------------






    FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Issuing
Bank


By: /s/ Michael Kratofil    
Name: Michael Kratofil
Title: Director







--------------------------------------------------------------------------------








    JEFFERIES FINANCE LLC, as the Administrative Agent and the Collateral Agent


By: /s/ Paul Chisholm    
Name: Paul Chisholm
Title: Managing Director







--------------------------------------------------------------------------------






Annex I
2020 Incremental Revolving Commitment Schedule



2020 Incremental Revolving Facility Lender2020 Incremental Revolving
CommitmentKeyBank, National Association$15,000,000 First Merchants
Bank$10,000,000 Total$25,000,000 







--------------------------------------------------------------------------------





Annex II


Schedule I


Initial Revolving Commitments



LenderInitial Revolving CommitmentKeyBank, National Association$40,000,000 Fifth
Third Bank, National Association$25,000,000 First Merchants
Bank$10,000,000 Total$75,000,000 








